Citation Nr: 0018618	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral trench 
foot.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota which denied the 
benefits sought on appeal.

FINDINGS OF FACT

1.  The veteran had active service from October 1942 to 
November 1945.

2.  An April 2000 decision from the Board of Veterans' 
Appeals denied the veteran's claims of entitlement to service 
connection for bilateral trench foot and a bilateral knee 
disorder.

3.  The veteran died in January 2000, but the Board of 
Veterans' Appeals was not notified of the veteran's death 
until July 2000.


CONCLUSION OF LAW

The Board did not have jurisdiction to enter the April 24, 
2000 decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.904 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in January 2000.  However, because the Board 
was not notified of the veteran's death until July 2000, the 
Board entered a decision on April 24, 2000, denying the 
veteran's claims of entitlement to service connection for 
bilateral trench foot and a bilateral knee disorder.  An 
appeal pending before the Board of 
Veterans' Appeals does not survive the veteran's death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  As such, the veteran's 
appeal was moot and the Board had no jurisdiction to enter 
the April 24, 2000 decision.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 1999); 38 C.F.R. § 20.1302 (1999).  Accordingly, the 
Board's April 24, 2000 decision is vacated.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.904.


ORDER

The Board's April 24, 2000 decision is vacated.

		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



